1
2
3
4
5
6
7                                  UNITED STATES DISTRICT COURT
8                                   EASTERN DISTRICT OF CALIFORNIA
9
10   CHARLES FRANCIS GOODS,                             )       Case No.: 1:19-CV-00662-AWI-JLT
                                                        )
11                    Plaintiff,                        )       SCHEDULING ORDER (Fed. R. Civ. P. 16)1
12             v.                                       )
                                                        )       Pleading Amendment Deadline: 5/5/20
13   TERI HARLESS,                                      )
                                                        )       Discovery Deadlines:
14                    Defendant.                        )             Initial Disclosures: 3/6/20
                                                        )             Non-Expert: 3/2/21
15
                                                                      Expert: 4/26/21
16
                                                                Non-Dispositive Motion Deadlines:
17                                                                    Filing: 5/11/21
                                                                      Hearing: 6/10/21
18
19                                                              Dispositive Motion Deadlines:
                                                                       Filing: 6/21/21
20                                                                     Hearing: 8/2/21
21                                                              Pre-Trial Conference:
22                                                                      9/17/21 at 10:00 a.m.
                                                                        Courtroom 2
23
                                                                Trial:   11/9/21 at 8:30 a.m.
24                                                                       Courtroom 2
                                                                         Jury trial: 5-7 days
25
     I.        Information Concerning the Court’s Schedule
26
               Out of fairness, the Court believes it is necessary to forewarn litigants that the Fresno Division
27
28
     1
         Plaintiff’s motion for scheduling conference (Doc. 27) is denied as moot.
                                                            1
1    of the Eastern District of California now has the heaviest District Court Judge caseload in the entire

2    nation. While the Court will use its best efforts to resolve this case and all other civil cases in a timely

3    manner, the parties are advised that not all of the parties’ needs and expectations may be met as

4    expeditiously as desired. As multiple trials are set to begin upon the same date, parties may find their

5    case trailing with little notice before the trial begins. The law requires that the Court give any criminal

6    trial priority over civil trials or any other matter. The Court must proceed with a criminal trial even if a

7    civil trial was filed earlier and set for trial first. Continuances of any civil trial under these

8    circumstances will no longer be entertained, absent a specific and stated finding of good cause. All

9    parties should be informed that any civil trial set to begin during the time a criminal trial is proceeding

10   will trail the completion of the criminal trial.

11           The parties are reminded of the availability of a United States Magistrate Judge to conduct all

12   proceedings in this action. A United States Magistrate Judge is available to conduct trials, including

13   entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and Local

14   Rule 305. The same jury pool is used by both United States Magistrate Judges and United States

15   District Court Judges. Any appeal from a judgment entered by a United States Magistrate Judge is

16   taken directly to the United States Court of Appeal for the Ninth Circuit. The parties are informed that

17   no substantive rulings or decisions will be affected by whether a party chooses to consent.

18           Finally, the Fresno Division of the Eastern District of California, whenever possible, is utilizing

19   United States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant

20   to the Local Rules, Appendix A, reassignments will be random, and the parties will receive no advance

21   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

22   District of California.

23           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

24   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

25   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

26   whether they will consent to the jurisdiction of the Magistrate Judge.

27   II.     Pleading Amendment Deadline

28           Any requested pleading amendments are ordered to be filed, either through a stipulation or


                                                           2
1    motion to amend, no later than May 5, 2020.

2    III.    Discovery Plan and Cut-Off Date

3            The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

4    on or before March 6, 2020.

5            The parties are ordered to complete all discovery pertaining to non-experts on or before March

6    2, 2021, and all discovery pertaining to experts on or before April 26, 2021.

7            The parties are directed to disclose all expert witnesses2, in writing, on or before March 12,

8    2021, and to disclose all rebuttal experts on or before April 12, 2021. The written designation of

9    retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

10   and (C) and shall include all information required thereunder. Failure to designate experts in

11   compliance with this order may result in the Court excluding the testimony or other evidence offered

12   through such experts that are not disclosed pursuant to this order.

13           The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

14   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

15   included in the designation. Failure to comply will result in the imposition of sanctions, which may

16   include striking the expert designation and preclusion of expert testimony.

17           The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

18   disclosures and responses to discovery requests will be strictly enforced.

19   IV.     Pre-Trial Motion Schedule

20           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

21   than May 11, 20213, and heard on or before June 10, 2021. Non-dispositive motions are heard at 9:00

22   a.m., before the Honorable Jennifer L. Thurston, United States Magistrate Judge, at the United States

23   District Courthouse located at 510 19th Street, Bakersfield, California.

24           No written discovery motions shall be filed without the prior approval of the assigned

25
26           2
                In the event an expert will offer opinions related to an independent medical or mental health
27   evaluation, the examination SHALL occur sufficiently in advance of the disclosure deadline so the expert’s
     report fully details the expert’s opinions in this regard.
              3
28              Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                          3
1    Magistrate Judge. A party with a discovery dispute must first confer with the opposing party in a good

2    faith effort to resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the

3    moving party promptly shall seek a telephonic hearing with all involved parties and the Magistrate

4    Judge. It shall be the obligation of the moving party to arrange and originate the conference call to the

5    court. To schedule this telephonic hearing, the parties are ordered to contact Courtroom Deputy Clerk,

6    Susan Hall at (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with

7    Local Rule 251 with respect to discovery disputes or the motion will be denied without prejudice

8    and dropped from calendar.

9           In scheduling such motions, the Magistrate Judge may grant applications for an order shortening

10   time pursuant to Local Rule 144(e). However, if counsel does not obtain an order shortening time, the

11   notice of motion must comply with Local Rule 251.

12          Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

13   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

14   receives a written notice of the intent to appear telephonically no later than five court days before the

15   noticed hearing date.

16          All dispositive pre-trial motions shall be filed no later than June 21, 2021, and heard no later

17   than August 2, 2021, in Courtroom 2 at 8:30 a.m. before the Honorable Anthony W. Ishii, United

18   States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

19   and Local Rules 230 and 260.

20   V.     Motions for Summary Judgment or Summary Adjudication

21          At least 21 days before filing a motion for summary judgment or motion for summary

22   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues to

23   be raised in the motion.

24          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

25   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole or

26   in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the issues

27   for review by the court; 5) explore the possibility of settlement before the parties incur the expense of

28   briefing a motion; and 6) to develop a joint statement of undisputed facts.


                                                         4
1           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

2    statement of undisputed facts at least five days before the conference. The finalized joint statement of

3    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

4    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

5    statement of undisputed facts.

6           In the notice of motion the moving party SHALL certify that the parties have met and conferred

7    as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

8    comply may result in the motion being stricken.

9    VI.    Pre-Trial Conference Date

10          September 17, 2021, at 10:00 a.m. in Courtroom 2 before Judge Ishii.

11          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

12   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

13   directly to Judge Ishii's chambers, by email at AWIOrders@caed.uscourts.gov.

14          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

15   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

16   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

17   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

18   Court to explain the nature of the case to the jury during voir dire.

19   VII.   Trial Date

20          November 9, 2021, at 8:30 a.m. in Courtroom 2 before the Honorable Anthony W. Ishii, United

21   States District Court Judge.

22          A.      This is a jury trial.

23          B.      Counsels' Estimate of Trial Time: 5-7 days.

24          C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

25   California, Rule 285.

26   VIII. Settlement Conference

27          The parties may jointly request a settlement conference if they agree that one may be helpful.

28   ///


                                                         5
1    IX.      Requests for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

2    Trial

3             Not applicable at this time.

4    X.       Related Matters Pending

5             There are no pending related matters.

6    XI.      Compliance with Federal Procedure

7             All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

8    and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

9    amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

10   handle its increasing case load, and sanctions will be imposed for failure to follow both the Federal

11   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

12   XII.     Effect of this Order

13            The foregoing order represents the best estimate of the court and counsel as to the agenda most

14   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

15   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

16   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

17   subsequent status conference.

18            The dates set in this order are firm and will not be modified absent a showing of good

19   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

20   contained herein will not be considered unless they are accompanied by affidavits or declarations,

21   and where appropriate attached exhibits, which establish good cause for granting the relief

22   requested.

23            Failure to comply with this order may result in the imposition of sanctions.

24
25   IT IS SO ORDERED.

26         Dated:   February 6, 2020                             /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28


                                                          6
